 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e 3
3 elalelgls|sislel=|s|e|=|s/2I°
a a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 000z SIaJSWOWOY] PaJespu/
00057 00052 SISEW SEN
0009 OO000T 0009 SBAO|D WEXI FLIN
oor Sz se Se Se SE: os HANAN VS) SHEOW SGN <TTAIVWNS
Lorena yqesy dite ay)
Aposds aseaid ‘os yy JoAnrWuO ye paynuapt e
DE uaa oO] sap IO Uy AUaney ‘al Fave)
Kk pan) Papssy
JOU NIa Pesw MOA PHNOM FHPeNeAE gitar ° - 5 ; ;
waqd 10 ANpaud TaN eLLAYye Bay] Oy @) 6)
e
}
Tiras eeie——p | (ond eyo (uopament Vena begs au aneY [oot wag z Toon 7 2 ue argittod yt ants Sune
fn-auine mune) pened [earn pana) Newuanes| “Aayes poy ‘Asayes sao “Ayes “yap pony ages Amemiiay Shaye peop apes Aroveniy *Ayayes pooy “Arayes Aroepiay *hajes pony ‘Aayes | aad moi-t mo aR
sry Samp uonesdo | paula pq ganar | som) mopnessnd | pooy "Ayajessoyom) | equim) piu I sn yom | ytenny fe Japon) ¢ IF seyrom) is 2q ues :pep jevondo,
49 SAep OF [rum uy wei) 6I-diA0) aires ud Audi septa pony feeang tumenrdas py Asopeyas a1eis Ar yep das jerapay way sy) Ruumbas
pasn wioy Jo AMWETID Auedwos Aepnjon | Anmunpos prepuns |eiane paced tsfulty et bie papeau Aen 0) anp papaau Avuseri_y Manp papawy AmueiD | — sunday 20 cavers
3) np papacy Amend | o1 anp papazu Ayjuen
aed :UOHez7I1UeTIO INOA

 

 

 

 

 

puey uo aaey Apeauje nod 1eyy sway! Aju pi you op aseayd
‘uonesado Jo SAep OF JxaU JO} papasu Spood jo AyUeNb Ayuap! aseajd, .

Case 6:20-cv-02055-LRR-KEM Document 17-9 Filed 09/09/20 Page 1 of 1
